                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT WINCHESTER

 UNITED STATES OF AMERICA                             )
                                                      ) Case No.      4:16-cr-05-TRM-CHS-01
 v.                                                   ) Case No.      4:17-cr-07-TRM-SKL-01
                                                      )
 ROGER A. DOBBINS                                     )

                                MEMORANDUM AND ORDER

        ROGER A. DOBBINS, (“Defendant”) appeared for a hearing on November 20, 2020, in
 accordance with Rules 5 and 32.1 of the Federal Rules of Criminal Procedure on the Petition for a
 Warrant for an Offender Under Supervision (“Petition”) in the above matters [Doc. 52 in case no.
 4:16-cr-05-TRM-CHS-01 and Doc. 35 in case no. 4:17-cr-07-TRM-SKL-01].

         Defendant was placed under oath and informed of his constitutional rights. It was
 determined that Defendant wished to be represented by an attorney and he qualified for appointed
 counsel. Federal Defender Services of Eastern Tennessee was appointed to represent Defendant.
 It was also determined that Defendant had been provided with and reviewed with counsel a copy
 of the Petition.

        The Government moved that Defendant be detained without bail pending his revocation
 hearing before U.S. District Judge McDonough. Defendant waived his right to a preliminary
 hearing and a detention hearing.

        Based upon the Petition and waiver of preliminary hearing, the Court finds there is probable
 cause to believe Defendant has committed violations of his condition of supervised release as
 alleged in the Petition.

        Accordingly, it is ORDERED that:

         (1) Counsel for Defendant and the Government shall confer and make best efforts to submit
 to U.S. District Judge McDonough a proposed Agreed Order with respect to an appropriate
 disposition of the Petition for Warrant for Offender Under Supervision.

         (2) In the event counsel are unable to reach agreement with respect to an appropriate
 disposition of the Petition for Warrant for Offender Under Supervision, they shall request a hearing
 before U.S. District Judge McDonough.

         (3) The Government’s motion that Defendant be DETAINED WITHOUT BAIL pending
 further order from this Court is GRANTED.

        SO ORDERED.

        ENTER.                                 s/fâátÇ ^A _xx
                                               SUSAN K. LEE
                                               UNITED STATES MAGISTRATE JUDGE

Case 4:17-cr-00007-TRM-SKL Document 39 Filed 11/23/20 Page 1 of 1 PageID #: 80
